PER CURIAM:
Habiendo resultado infructuosas todas las gestiones realizadas por el Colegio de Abogados de Puerto Rico *105para lograr que el abogado-notario Daniel Montalvo Cruz satisficiera el importe de la prima de su fianza notarial, la cual estaba vencida desde el 21 de mayo de 1985, dicha insti-tución solicitó de este Tribunal la cancelación de la referida fianza. Mediante carta de fecha 16 de enero de 1986, el Secre-tario General Interino de este Tribunal le concedió al licen-ciado Montalvo Cruz el término de sesenta (60) días para que así lo hiciera, apercibiéndole de que de “no renovarla . . . , se elevará este asunto ante la consideración del Tribunal en Pleno”.
Expirado dicho término sin que el licenciado Montalvo Cruz compareciera en forma alguna ante este Tribunal, me-diante resolución de fecha 12 de mayo de 1986 se ordenó la cancelación definitiva de la fianza notarial, se le ordenó al mencionado abogado-notario para que cesara inmediatamente en el ejercicio del notariado y procediera a hacer entrega den-tro del término de treinta (30) días de sus protocolos nota-riales y registros de afidávit al Señor Inspector de Notarías.
Mediante memorando de fecha 30 de julio de 1986, el men-cionado funcionario nos informó que el notario no había cum-plido con la orden de entrega de protocolos y registros de afi-dávit. El 15 de agosto de 1986 le concedimos términos al licen-ciado Montalvo Cruz para que mostrara causa “por la cual no deba ser objeto como abogado de sanciones disciplinarias”. (Énfasis suplido.) No ha comparecido. Resolvemos.
I
Como consecuencia del poder inherente que posee este Tribunal para reglamentar la profesión de la abogacía en Puerto Rico, In re Díaz Alonso, Jr., 115 D.P.R. 755 (1984), en el pasado hemos separado del ejercicio de la profesión de abogado a algunos miembros que inexplicable e incomprensiblemente se han cruzado de brazos negándose a contestar requerimientos que le han sido hechos por este Tribunal en la esfera de su jurisdicción disciplinaria. In re Pérez Rodríguez, *106115 D.P.R. 810 (1984); In re Pereira Esteves, 116 D.P.R. 791 (1986); In re Freytes Moni, 117 D.P.R. 11 (1986).
Advertimos, una vez más, que no estamos en disposición de tolerar esta clase de actitud por parte de los miembros de la profesión, y que este patrón de conducta inexorablemente desembocará en la suspensión indefinida del ejercicio de la abogacía, por cuanto el mismo resulta detrimental a una eficiente administración de la justicia en nuestra jurisdicción, In re Pereira Esteves, ante, y es indicativo de una falta de respeto hacia los procedimientos del Tribunal. In re Díaz García, 104 D.P.R. 171 (1975).
Por los fundamentos antes expresados, se dictará senten-cia para suspender indefinidamente del ejercicio de la aboga-cía en Puerto Rico al abogado Daniel Montalvo Cruz. El señor Alguacil General de este Tribunal notificará en forma personal al abogado en controversia con copia de la presente opi-nión y de la sentencia que se dicte. Procederá, en adición, sin dilación alguna a la incautación de los protocolos notariales y registros de afidávit del referido abogado entregándolos, para el correspondiente examen e informe, al Director de la Oficina de Inspección de Notarías.
El Juez Presidente Señor Pons Núñez no intervino.